DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8 of the remarks that Shiobara teaches a microcavity which includes a transparent electrode, electron transport layers (ETLs), light emission layers (EMLs) and hole transport layers (HTLs), while the instant application the microcavity is specified to include the HTL, ETL, and EML.
Examiner does not find this argument persuasive since the claims to not preclude the inclusion of the transparent electrode since the term “comprising” is used.
Applicant further argues that the now claimed cavity ranges are not taught since the range for D3 appears to exclude the exact length of 170nm.
This is not found persuasive since alternate embodiments can be relied upon to establish a D3 of 177nm as discussed below.  Further, these ranges appear to create an indefiniteness issue since the known range for specific colors do not match microcavity lengths as claimed and as disclosed in the specification (see 112(b) rejection below).
Further, Examiner would like to reiterate that US PGPub 2016/0126297 to Kim teaches that it is known for a OLED device to obtain the micro cavity effect by having the cavity length be an integer multiple of λ/2n and efficiency of the light emitted can be improved by adjusting the cavity length by changing the thickness of the hole transport layers (see paragraphs 104, 105, and 107).  Therefore, it would appear that depending on the intrinsic wavelength peak of light and emitted wavelength peak of light of the emitting layer are tunable properties and are result effective variables related to the cavity length.
The rejection is being maintained and updated to include the amended portions of the pending claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 10, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 requires D1 to be the microcavity length for red light, where D1 is greater than the peak wavelength of an intrinsic emission spectrum of the red light emitting layer divided by 2.  Since red light is the spectrum range of 620-750nm, the dimensions of D1 should be in the range of 310-375nm, however the claims require the range of D1 to be 240-290nm, therefore the range of D1 appears to not be capable to meet the wavelength range for red emitting layers as required by claim 1.  Similarly for green light (spectrum range of 500-565nm) D2 range should be 250-282nm but the claimed D2 range is 200-230nm.  Blue light (spectrum range of 380-500nm) should have a D3 range be 190-250nm but the claimed D3 range is 160-190nm (170nm excluded, per claim 1).  Therefore, the claimed cavity lengths D1-D3 do not appear to have ranges corresponding to red, green, and blue light respectively.
Claims 1 and 18 requires D3 to be in the range of 160 nm ≤ D3 <170 nm and 170 nm < D3 ≤ 190 nm.  It is unclear how a length D3 can at the same instant be a value below 170nm and a value above 170nm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 10, 11, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiobara et al. (US PGPub 2010/0090592; hereinafter “Shiobara”).
Re claim 1: Shiobara teaches (e.g. fig. 3) a display panel, comprising: a plurality of light-emitting devices (organic functional layers 303 emitting red, green, and blue; e.g. paragraph 59), wherein each of the plurality of the light-emitting devices (303) comprises a red light-emitting device (303 with red light emitting layer 309; e.g. paragraph 103; hereinafter “RD”), a green light-emitting device (303 with green light emitting layer 308; e.g. paragraph 102; hereinafter “GD”) and a blue light-emitting device (303 with blue light emitting layer 307; e.g. paragraph 103; hereinafter “BD”); and wherein the red light-emitting device (RD) comprises a red light-emitting layer (309), a peak wavelength of a red spectrum emitted by the red light-emitting device is λ11 and a peak wavelength of an intrinsic emission spectrum of a red light-emitting material in the red light-emitting layer is λ12; the green light-emitting device (GD) comprises a green light-emitting layer (308), a peak wavelength of a green spectrum emitted by the green light-emitting device is λ21, and a peak wavelength of an intrinsic emission spectrum of a green light-emitting material in the green light-emitting layer is λ22; and the blue light-emitting device (BD) comprises a blue light-emitting layer (307), a peak wavelength of a blue spectrum emitted by the blue light-emitting device is λ31, and a peak wavelength of an intrinsic emission spectrum of a blue light-emitting material in the blue light-emitting layer is λ32; wherein, -1 nm ≤ Δ1 = λ11- λ12 ≤ 5 nm; 2 nm ≤ Δ2 = λ21- λ22 ≤ 7 nm; and -2 nm ≤ Δ3 = λ31- λ32 ≤ 2 nm; wherein the each of the plurality of the light-emitting devices (303) comprises a hole transport layer (hole transport layers 305, 306; e.g. paragraph 59), an electron transport layer (electron transport layers 310, 311; e.g. paragraph 59), an anode (reflective electrode 301; e.g. paragraph 59) and a cathode (semitransparent electrode 304; e.g. paragraphs 59, 106), wherein the hole transport layer (305, 306) is disposed between a light-emitting layer (blue 307, green 308, red 309 emission layers; e.g. paragraph 59) and the anode (301), the electron transport layer (310, 311) is disposed between the light-emitting layer (307, 308, 309) and the cathode (304), the red light-emitting layer (309), the green light-emitting layer (308) and the blue light-emitting layer (307) are disposed between the anode (301) and the cathode (304), the anode (301) is a total reflective anode, the cathode (304) is a semi-transmissive cathode, and a microcavity (microcavity; e.g. paragraph 62; hereinafter “MC”) is formed between the anode (301) and the cathode (304) and comprises the hole transport layer (305, 306), the electron transport layer (310, 311) and the light-emitting layer (307, 308, 309); wherein a microcavity (MC) of the red light-emitting device (RD) has a first cavity length D1 (MC of RD is 262 nm and made up of layers 302, 306, 309, 310, 311; 77nm ITO, 135nm HTL, 30nm red EML, 20nm ETL; e.g. paragraphs 97, 99, 103, 105; hereinafter “1L”), a microcavity (MC) of the green light-emitting device (GD) has a second cavity length D2 (MC of GD is 230 nm and made up of layers 302, 305, 308, 310, 311; 77nm ITO, 35nm HTL, 45nm green EML, 20nm ETL; e.g. paragraphs 97, 99, 115, 105; hereinafter “2L”), and a microcavity (MC) of the blue light-emitting device (BD) has a third cavity length D3 (MC of BD is 177nm and made up of layers 302, 305, 307, 310, 311; 77nm ITO, 35nm HTL, 45nm blue EML, 20nm ETL; e.g. paragraphs 97, 99, 101, and 105; hereinafter “3L”), wherein at least one of following three conditions is met: D1 > λ12/2; D2 > λ22/2; and D3 > λ32/2 (since claim 9 recites the necessary lengths, and Shiobara teaches the claimed dimension, these limitations are met); wherein D1, D2 and D3 meet: 240 nm ≤ D1 ≤ 290 nm (1L is 262nm as outlined above); 200 nm ≤ D2 ≤ 230 nm (2L is 230nm as outlined above); and 160 nm ≤ D3 <170 nm and 170 nm < D3 ≤ 190 nm (3L is 177nm as outlined above).
Since claim 1 still recites plural properties of the device, including emitted spectrum and intrinsic emission spectrum of each respective colors, and associated differences within each color between the emitted and the intrinsic emission spectrum.  It is being maintained by the Examiner that the structural limitation of the claim have been taught by Shiobara since MPEP 2112.01(i) states that when the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed present.
Further, since claim 1 now includes the limitations of claim 6 and 7 and does not limit the claim by structure and material and instead defines another property of the device (specifically a dimensional length being larger than half a peak wavelength without actually specifying the wavelength or the peak wavelength emitted by the emitting layer or the material of the emitting layer which emits said wavelength peak).  In view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 2: Shiobara teaches the display panel wherein: 3 nm ≤ Δ1 + Δ2 ≤ 12 nm.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 3: Shiobara teaches the display panel wherein Δ1 > 0, Δ2 > 0, and Δ3 ≥ 0.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 4: Shiobara teaches the display panel wherein Δ1 ≥ Δ2 ≥ Δ3.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 5: Shiobara teaches the display panel wherein Δ3 = 0.  Since this claim does not further limit the claim structurally and instead proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 8: Shiobara teaches the display panel wherein D1 > λ12/2; D2 > λ22/2; and D3 ≥ λ32/2.
Since this claim does not further limit the claim structurally and instead defines a length and proposes some property of the device, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 10: Shiobara teaches the display panel wherein the each of the plurality of the light-emitting devices further comprises a cap layer (silicon oxynitrides protective film 211; e.g. paragraph 107), the cap layer (211) is disposed on a side of the cathode (304) of the light-emitting device facing away from the anode (301), and a refractive index of the cap layer (silicon oxynitride has n=1.75) to light having a wavelength ranging from 380 nm to 720 nm is greater than a refractive index of the cathode (aluminum semi-transparent cathode 304 has n=0.5 to n=1.5).
Re claim 11: Shiobara teaches the display panel wherein a refractive index (silicon oxynitride has n=1.75) of the cap layer (211) to light having a wavelength ranging from 600 nm to 720 nm is greater than a refractive index of the cap layer to light having a wavelength ranging from 500 nm to 580 nm, and/or a refractive index of the cap layer to light having a wavelength ranging from 400 nm to 490 nm is greater than the refractive index of the cap layer to light having a wavelength ranging from 500 nm to 580 nm.
Since this claim does not further limit the claim structurally and proposes some property of the cap layer without actually defining the material, in view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Re claim 18: Shiobara teaches (e.g. fig. 3) a display device, comprising a display panel (as the title states, Shiobara is to an OLED display apparatus), wherein the display panel comprises: a plurality of light-emitting devices (organic functional layers 303 emitting red, green, and blue; e.g. paragraph 59), wherein each of the plurality of the light-emitting devices (303) comprises a red light-emitting device (303 with red light emitting layer 309; e.g. paragraph 103; hereinafter “RD”), a green light-emitting device (303 with green light emitting layer 308; e.g. paragraph 102; hereinafter “GD”) and a blue light-emitting device (303 with blue light emitting layer 307; e.g. paragraph 103; hereinafter “BD”); and wherein the red light-emitting device (RD) comprises a red light-emitting layer (309), a peak wavelength of a red spectrum emitted by the red light-emitting device is λ11 and a peak wavelength of an intrinsic emission spectrum of a red light-emitting material in the red light-emitting layer is λ12; the green light-emitting device (GD) comprises a green light-emitting layer (308), a peak wavelength of a green spectrum emitted by the green light-emitting device is λ21, and a peak wavelength of an intrinsic emission spectrum of a green light-emitting material in the green light-emitting layer is λ22; and the blue light-emitting device (BD) comprises a blue light-emitting layer (307), a peak wavelength of a blue spectrum emitted by the blue light-emitting device is λ31, and a peak wavelength of an intrinsic emission spectrum of a blue light-emitting material in the blue light-emitting layer is λ32; wherein, -1 nm ≤ Δ1 = λ11- λ12 ≤ 5 nm; 2 nm ≤ Δ2 = λ21- λ22 ≤ 7 nm; and -2 nm ≤ Δ3 = λ31- λ32 ≤ 2 nm; wherein the each of the plurality of the light-emitting devices (303) comprises a hole transport layer (hole transport layers 305, 306; e.g. paragraph 59), an electron transport layer (electron transport layers 310, 311; e.g. paragraph 59), an anode (reflective electrode 301; e.g. paragraph 59) and a cathode (semitransparent electrode 304; e.g. paragraphs 59, 106), wherein the hole transport layer (305, 306) is disposed between a light-emitting layer (blue 307, green 308, red 309 emission layers; e.g. paragraph 59) and the anode (301), the electron transport layer (310, 311) is disposed between the light-emitting layer (307, 308, 309) and the cathode (304), the red light-emitting layer (309), the green light-emitting layer (308) and the blue light-emitting layer (307) are disposed between the anode (301) and the cathode (304), the anode (301) is a total reflective anode, the cathode (304) is a semi-transmissive cathode, and a microcavity (microcavity; e.g. paragraph 62; hereinafter “MC”) is formed between the anode (301) and the cathode (304) and comprises the hole transport layer (305, 306), the electron transport layer (310, 311) and the light-emitting layer (307, 308, 309); wherein a microcavity (MC) of the red light-emitting device (RD) has a first cavity length D1 (MC of RD is 262 nm and made up of layers 302, 306, 309, 310, 311; 77nm ITO, 135nm HTL, 30nm red EML, 20nm ETL; e.g. paragraphs 97, 99, 103, 105; hereinafter “1L”), a microcavity (MC) of the green light-emitting device (GD) has a second cavity length D2 (MC of GD is 230 nm and made up of layers 302, 305, 308, 310, 311; 77nm ITO, 35nm HTL, 45nm green EML, 20nm ETL; e.g. paragraphs 97, 99, 115, 105; hereinafter “2L”), and a microcavity (MC) of the blue light-emitting device (BD) has a third cavity length D3 (MC of BD is 177nm and made up of layers 302, 305, 307, 310, 311; 77nm ITO, 35nm HTL, 45nm blue EML, 20nm ETL; e.g. paragraphs 97, 99, 101, and 105; hereinafter “3L”), wherein at least one of following three conditions is met: D1 > λ12/2; D2 > λ22/2; and D3 > λ32/2 (since claim 9 recites the necessary lengths, and Shiobara teaches the claimed dimension, these limitations are met); wherein D1, D2 and D3 meet: 240 nm ≤ D1 ≤ 290 nm (1L is 262nm as outlined above); 200 nm ≤ D2 ≤ 230 nm (2L is 230nm as outlined above); and 160 nm ≤ D3 <170 nm and 170 nm < D3 ≤ 190 nm (3L is 177nm as outlined above).
Since claim 18 still recites plural properties of the device, including emitted spectrum and intrinsic emission spectrum of each respective colors, and associated differences within each color between the emitted and the intrinsic emission spectrum.  It is being maintained by the Examiner that the structural limitation of the claim have been taught by Shiobara since MPEP 2112.01(i) states that when the structure recited in the reference is substantially identical to that of the claims, the claimed properties are presumed present.
Further, since claim 18 now includes the limitations of claim 6 and 7 and does not limit the claim by structure and material and instead defines another property of the device (specifically a dimensional length being larger than half a peak wavelength without actually specifying the wavelength or the peak wavelength emitted by the emitting layer or the material of the emitting layer which emits said wavelength peak).  In view of MPEP 2112.01(i), it is found that Shiobara teaches each and every structural limitation of the claim, therefore, any claimed property is presumed present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822